internal_revenue_service number release date index number department of the treasury washington dc third party communication date of communication month dd yyyy ----------------------------- -------------------------------------------- ------------------------------------------- --------------------------------------- person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-103070-04 date date ------ -------- ---------------------- ----------------------- -------------------------------------------------- ---------------------------------------------------------- ------------------------ legend legend taxpayer date a number v state w place x number y number z date b date c dear ----------- taxpayer a waiver under sec_7702 of the internal_revenue_code for number v life_insurance contracts the contracts that inadvertently failed to meet the requirements of sec_7702 facts taxpayer is a mutual_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code taxpayer is organized and operated under the laws of state w and is licensed to engage in the insurance_business this is in reply to your letter dated date a in which you requested on behalf of --------------------- ----------- ------- cash_value accumulation factors are set forth in an endorsement cvat each contract provides for a basic death_benefit which is equal either to its face plr-103070-04 in place x taxpayer is the common parent of a life-nonlife affiliated_group and files its returns on an accrual accounting calendar_year basis the contracts that are the subject of this request are both fixed and variable life_insurance contracts all of the policies were issued after date b and were intended to comply with sec_7702 by satisfying the cash_value_accumulation_test set forth in sec_7702 during the period from date b to date a taxpayer issued approximately number y policies and had approximately number z policies in force amount or to its face_amount plus its cash_value but in the event that the contract's account value grows to a point where it exceeds the net_single_premium for the basic death_benefit the contract pays a minimum corridor death_benefit equal to the contract's account value multiplied by a cash_value accumulation factor cash_value accumulation factors are actuarially computed for each attained age of the insured and are intended to specify the death_benefit for which the net_single_premium would be equal to one dollar when multiplied by the actual account value of a contract the cash_value accumulation factors if accurately computed would yield the death_benefit for which the account value is equal to the net_single_premium endorsement to each contract for each attained age and underwriting classification originally computed by the taxpayer's contract administration system to an accuracy of eight decimal places the cash_value factors set forth in the cvat endorsement have been rounded up or down to the nearest two decimal places consistently relied on its contract administration system which performs calculations internally to an accuracy of eight decimal places to calculate corridor death_benefits the taxpayer has relied on the contract administration system with its eight decimal place accuracy the taxpayer has not multiplied the two decimal place cash_value accumulation factors set forth in the applicable cvat endorsement form to calculate corridor death_benefits the taxpayer represents that due to the accuracy of the contract administration system's internal calculations the corridor death_benefits so calculated are well within the tolerance recognized in the relevant legislative_history of one dollar per thousand dollars of face_amount the taxpayer further represents that the contract administration system's corridor death_benefit calculations satisfy the requirements of sec_7702 and are otherwise actuarially sound always paid as corridor death_benefits under the contracts amounts that were computed by its contract administration system to an accuracy of eight decimal places not the amounts produced by multiplying the rounded cash_value accumulation factors shown in the applicable cvat endorsement form by a contract's account value in administering the contracts the taxpayer represents that it has uniformly and in addition the taxpayer represents that it has always intended to pay and has in date c the taxpayer discovered the problem when it became aware that the moreover annual reports furnished by the taxpayer to owners of the contracts plr-103070-04 which show among other items the current death_benefit under the applicable contract have consistently shown current death_benefits generated by the taxpayer's administration system not death_benefits produced by multiplying the rounded cash_value accumulation factors shown in the cvat endorsement forms multiplied by the account value the account values shown in the annual reports have also consistently been amounts calculated by the taxpayer's contract administration system and thus have reflected cost of insurance charges based on death_benefits and ultimately cash_value accumulation factors internally computed to eight decimal places thus the taxpayer's administrative practices have uniformly and consistently reflected corridor death_benefits satisfying the cash_value_accumulation_test at all durations error and timely correction cash_value accumulation factors set forth in the cvat endorsement forms that were rounded down might draw into question the contracts' compliance with the cash_value_accumulation_test at that time the taxpayer was seeking to transfer part of the contracts to another life_insurance_company in an assumption_reinsurance transaction immediately upon becoming aware of the compliance issue the taxpayer halted further sales of contracts with the cvat endorsement in which cash_value accumulation factors were rounded to two decimal places since then newly issued cash_value_accumulation_test contracts issued on the same policy forms as the contracts have a cash_value_accumulation_test endorsement in which cash_value accumulation factors are rounded to six decimal places these factors comply with the requirements of the cash_value_accumulation_test and the applicable legislative_history law and analysis code under sec_7702 a life_insurance_contract must qualify as such under the applicable law and must satisfy either the cash_value_accumulation_test of sec_7702 and sec_7702 or both the guideline premium requirements of sec_7702 and sec_7702 and the cash_value corridor of sec_7702 and sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract its discussion of the computational rules under sec_7702 includes the following with respect to permissible rounding differences the legislative_history for the deficit_reduction_act_of_1984 pub law in sec_7702 defines the term life_insurance_contract for all purposes of the plr-103070-04 finally it was understood that in computing actual cash surrender values that rounding differences or other computational variations could produce minor variations in results for example it has been standard practice for most companies to round all cash values up to the next whole dollar per thousand of face amounts this simplifies displays and assures compliance with minimum nonforfeiture standards under state law thus it is expected that in addition to the application of the above described computational rules reasonable approximations eg dollar_figure per dollar_figure of face_amount in the calculation of the net_single_premium or the guideline premiums will be permitted under the facts submitted and representations made in the absence of pursuant to sec_7702 the secretary of treasury may waive a failure to joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess satisfy the requirements of sec_7702 these waivers are granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error regulations and in light of the legislative_history we conclude that the failure of the contracts as a result of rounding variations was due to reasonable error further upon discovery of the errors taxpayer immediately corrected the problem by issuing cash_value_accumulation_test contracts issued on the same policy forms as the contracts with a cash_value_accumulation_test endorsement in which cash_value accumulation factors are rounded to six decimal places taxpayer has also instituted new procedures that will avoid the prior rounding errors and no further discrepancies should occur concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent relevant letter is being sent to your taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer s requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is the rulings contained in this letter are based upon information and plr-103070-04 material submitted in support of the request for rulings it is subject_to verification on examination sincerely cc s thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
